Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group II, Claim(s) 2 and 6, drawn to a product of an Al based alloy fin material with 0.5-1.0 mass% Si, 0.3-1.2 mass% Cu, and 2.2-5.8 mass% Zn as essential elements, classified in class C22C21/10; in the reply filed on 4/13/2022 is acknowledged without traverse. Claims 1, 3-5, and 7-10 are withdrawn from consideration as non-elected claims, Claims 2 and 6 remain for examination, wherein claim 2 is an independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shu et al (JP 2008308761 A, filed in IDS dated 7/3/2019, with online-translation,  thereafter JP’761).
Regarding claims 2 and 6, JP’761 teaches a high strength aluminum alloy material for an automobile heat exchange having excellent erosion resistance, the aluminum alloy material having high strength after brazing and excellent sacrificial anode effect (Abstract, Figs., examples, and claims of JP’761), which reads on the Al alloy fin material as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #8 in table 1 of JP’761 and those disclosed in the instant claims are listed in the following table. All of the alloy composition disclosed by Example #8 in table 1 of JP’761 are within the claimed ranges as recited in the instant claims. JP’761 teaches the same Al based alloy as claimed in the instant claims. Regrading second phase grain distribution and specific resistance as claimed in the instant claim 2, they are material properties fully depended on the alloy composition and manufacturing processes. JP’761 not only teaches the same alloy composition, but also teaches all of the essential manufacturing process steps including casting with twin-rolling, cold rolling with the same shape ratio, and same annealing temperature range for the same Al-based alloy fin material (also refer to the non-elected claim 8 and the comparison table as listed in the following) as recited in the instant invention. Therefore, the claimed properties including second phase grain distribution and specific resistance would inherently exist in the Al-based alloy fin material of JP’761. MPEP 2112 III&IV.

Element
From instant Claim 2 (wt%) 
Example #8 in table 1 of JP’761 (wt%)
within range
(wt%)
Si
0.5-1.0
0.95
0.95
Fe
0.05-0.7
0.06
0.06
Mn
1.0-2.0
1.02
1.02
Cu
0.3-1.2
0.5
0.5
Zn
2.2-5.8
3.8
3.8
Al
Balance + impurities
Balance + impurities
Balance+ impurities

From instant Claim 6 (wt%)


At least one of 
Ti: 0.05-0.3;
Zr: 0.05-0.3;
Cr: 0.05-0.3
T: 0.18
T: 0.18

Manufacturing Process (non-elected claim 8)
From JP’761

Casting with Twin rolling
include
Par.[0034]
Reads on
Cold rolling
Shape ratio: 1.0 or more
60mm/25mm 
Reads on par.[0053]
Annealing
Max. T: 370-520oC
370-470oC (table 2 and par.[0040])
370-470oC


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al (US-PG-pub 2016/0116234 A1, updated as US 10,408,550 B2, thereafter PG’234).
Regarding claim 2 and 6, PG’234 teaches a heat exchanger and a Al based fin material for the heat exchanger that can suppress ccurrence of hollow corrosion in a fin and hold cooling performance for a long period of time under a high corrosion environment (Abstract, examples, and claims of PG’234). which reads on the Al alloy fin material as recited in the instant claims. The comparison between the alloy composition ranges disclosed by PG’234 (Abstract, par.[0089]-[0095], [0105]-[0124], and claims of PG’234) and those disclosed in the instant claims are listed in the following table. All of the alloy composition disclosed by PG’234 overlaps the claimed elements including  as recited in the instant claim, which creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Si, Fe, Mn, Cu, Zn, and balance Al with impurities, and optional including Ti, Zr, and Cr as recited in the instant claims since PG’234 teaches the same Al based alloy for the same heat fin material throughout whole disclosing range. PG’234 teaches forming second Al--Fe--Mn--Si intermetallic phase with equivalent circle diameter of 0.1-2.5 m with density of 5.0x104 to 1.0x107 pieces/mm2 (abstract, examples, and claims of PG’234), which overlaps the claimed second phase distribution including grain size range and density as claimed in the instant claim 2. MPEP 2144 05 I. PG’234 does not specify the specific resistance as claimed in the instant claim 2. However, this property fully depended on the alloy composition and manufacturing processes. PG’234 not only teaches the similar alloy composition, but also teaches all of the essential manufacturing process steps including casting with twin-rolling (Fig.3-4, and par.[223], [0228] of PG’234), cold rolling (par.[0175] and [0240] of PG’234), and similar annealing temperature range (par.[0228] of PG’234) and similar second phase distribution for the same Al-based alloy fin material (also refer to the non-elected claim 8 and the comparison table as listed in the following) as recited in the instant invention. Therefore, the claimed specific resistance would be highly expected in the Al-based alloy fin material of PG’234. MPEP 2112 01 and 2145 II.
Element
From instant Claim 2 (wt%) 
From PG’234 (wt%)
Overlapping range
(wt%)
Si
0.5-1.0
1.0-5.0
1.0
Fe
0.05-0.7
0.01-2.0
0.05-0.7
Mn
1.0-2.0
0.1-2.0
1.0-2.0
Cu
0.3-1.2
1.5 or less
0.3-1.2
Zn
2.2-5.8
6.0 or less
2.2-5.8
Al
Balance + impurities
Balance + impurities
Balance+ impurities

From instant Claim 6 (wt%)


At least one of 
Ti: 0.05-0.3;
Zr: 0.05-0.3;
Cr: 0.05-0.3
T: 0.3 or less;
Zr: 0.3 or less;
Cr: 0.3 or less
Ti: 0.05-0.3;
Zr: 0.05-0.3;
Cr: 0.05-0.3

Manufacturing Process 
From PG’234

Casting with Twin rolling
include
Par.[0223]
Reads on
Cold rolling
include
Par.[0175] [0240] 
Reads on par.[0053]
Annealing
Max. T: 370-520oC
250-550oC
Overlapping 370-520oC


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734